Citation Nr: 1011297	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  05-14 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran's DD Form 214 shows active service from October 
1971 to October 1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, inter alia, denied the Veteran's claim for 
service connection for PTSD.   

In February 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript has been associated with the record.

In February 2007, the Board remanded the case to the agency 
of original jurisdiction (AOJ) for further evidentiary 
development.  The case has been returned to the Board and is 
again ready for appellate review.

The Board considers the Veteran's claim for service 
connection for PTSD as encompassing all psychiatric 
disorders, pursuant to the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of 
a mental health disability claim includes any mental health 
disability that could reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosis of an 
acquired psychiatric disorder, to include PTSD, nor has he 
ever been diagnosed with such a disorder.

2.  The evidence does not show, and the Veteran does not 
allege, that he engaged in combat with the enemy; the 
Veteran's alleged in-service stressor is not related to 
combat.

3.  There is no corroborating evidence that the Veteran's 
alleged in-service stressor actually occurred.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service, nor may a psychosis be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letters from the AOJ to the Veteran dated in April 2004 
and February 2007.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his service 
connection claim; (2) informing him about the information and 
evidence the VA would seek to provide; and (3) informing him 
about the information and evidence that he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the February 2007 letter from the AOJ advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board sees 
the AOJ did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in August 2004, the 
preferred sequence.  But in Pelegrini II, the United States 
Court of Appeals for Veterans Claims (Court) clarified that 
in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) has held that 
statement of the case SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of the 
January 2010 SSOC.  Therefore, since the VA cured the timing 
error and because the Veteran did not challenge the 
sufficiency of his notice, the Board finds that the VA 
complied with its duty to notify.  In essence, the timing 
defect in the notices has been rectified by the latter 
readjudication.  In addition, the Veteran has never alleged 
how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of his VCAA notice.  See Shinseki v. Sanders / Simmons, 129 
S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured service 
treatment records (STRs), and service personnel records 
(SPRs). The AOJ has also attempted to confirm the Veteran's 
in-service stressor by contacting the National Personnel 
Records Center (NPRC), the U.S. Army and Joint Services 
Records Research Center (JSRRC formerly the U.S. Armed 
Services Center for Unit Records Research or CURR), and the 
National Archives.  The Veteran has submitted personal 
statements, and hearing testimony.  The Veteran has not 
provided authorization for the VA to obtain any additional 
private medical records, nor has he indicated that such 
records exist.  Therefore, the Board concludes that the duty 
to assist the Veteran in gathering information to advance his 
claim has been met.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
acquired psychiatric disorder claim at issue.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the 
standards of McLendon are not met in this case.  The evidence 
does not reflect an acquired psychiatric disorder in service, 
or within one year thereafter.  Further, there is no 
competent medical evidence demonstrating that the Veteran 
experiences a current acquired psychiatric disorder which is 
linked to his service, or, in fact, that the Veteran has ever 
been treated for any such disorder.  As to the Veteran's 
PTSD, a VA medical examination and opinion for PTSD is not 
necessary in this case, because even if a medical opinion 
diagnosed the Veteran with PTSD, it would not suffice to 
corroborate the actual occurrence of the claimed in-service 
stressor.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  As 
service and post-service medical records provide no basis to 
grant the claim, and in fact provide evidence against the 
claim, the Board finds no basis for a VA examination or 
medical opinion to be obtained.  Thus, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Furthermore, the Board is also satisfied as to substantial 
compliance with its February 2007 remand directives.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In that decision, the 
Board remanded the case for the AOJ to undertake the 
following actions.  First, the AOJ was to provide corrective 
VCAA notice to the Veteran, in accordance with the holding of 
Dingess, which the AOJ did through the February 2007 VCAA 
notice letter.  Second, the AOJ was to contact the NPRC and 
obtain the Veteran's SPRs, which was accomplished in April 
2007.  Third, the AOJ was to contact the JSRRC to attempt to 
verify the Veteran's PTSD stressor.  This was accomplished in 
May 2007, and the AOJ also contacted the NPRC and the 
National Archives, but was unable to confirm the specifics of 
the Veteran's PTSD stressor.  If the AOJ was able to confirm 
the Veteran's PTSD stressor, the AOJ was to provide the 
Veteran with a VA psychiatric examination to determine the 
nature and etiology of any acquired psychiatric disorder 
which he may be experiencing at this time.  However, as all 
attempts to confirm the Veteran's PTSD stressor have been of 
no avail, a VA psychiatric examination was not required.  
Finally, the AOJ was to readjudicate the Veteran's claim in 
light of any new evidence obtained, which was accomplished by 
the January 2010 SSOC.  As such, all of the Board's February 
2007 remand directives have been complied with.

Governing Laws and Regulation with Analysis for an Acquired 
Psychiatric Disorder 

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service 
connection, some diseases on the other hand are chronic, per 
se, such as psychoses, and therefore will be presumed to have 
been incurred in service, although not otherwise established 
as such, if manifested to a degree of ten percent or more 
within one year after service.  Even this presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 
3.309.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has an acquired psychiatric 
disorder, or in the alternative, PTSD, that stems directly 
from his military service.  See the Veteran's claim dated in 
March 2004, and January 2006 hearing transcript pg. 3.  As 
previously pointed out, the Court has held that the scope of 
a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009).  Therefore, in the present case, the 
Board cannot limit its analysis of the Veteran's claim solely 
to PTSD.  That is, his PTSD claim potentially encompasses 
psychiatric conditions other than PTSD that are reasonably 
raised by the record.  

As noted above, the first requirement for any service-
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
There is no competent evidence in the record that the Veteran 
experiences a current acquired psychiatric disorder.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  The Veteran 
has stated that he experiences nightmares and that he has 
trouble sleeping.  See the hearing transcript pges. 3, 9.  He 
has indicated that he has never been treated for any acquired 
psychiatric disorder, but he has received "sleeping pills" 
from his family doctor; however, he indicated that these were 
not prescribed for any acquired psychiatric disorder.  Id. 
pges. 9, 12.  Finally, the Veteran has indicated that he has 
to sleep alone due to his nightmares.  Id. pg. 11.  Although 
the Veteran may be competent to indicate the symptoms of an 
acquired psychiatric disorder, there is no evidence presented 
that the Veteran has the requisite training or experience 
necessary to render him competent to diagnose himself with an 
acquired psychiatric disorder.  See Layno, at 469; see also 
38 C.F.R. § 3.159(a)(1).  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, given 
that the Veteran has never been treated for any acquired 
psychiatric disorder, there is no competent evidence that the 
Veteran currently experiences a disorder which could be 
identified as an acquired psychiatric disorder.  Without 
competent evidence of treatment for, or a diagnosis of, an 
acquired psychiatric disorder, service connection cannot be 
granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

Without the requisite element of a current condition, there 
is no basis for further analysis of the in-service incident 
or nexus requirements for these disorders.  See Shedden, at 
1167.  Nor is there any basis to analyze the Veteran's 
chronic symptoms or continuity of symptomatology without a 
current illness.  38 C.F.R. § 3.303(b); Savage, at 494-97.  
Likewise, since there is no objective indication of a 
psychosis within one year after service, the Veteran is not 
entitled to application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for an acquired psychiatric disorder, so there is 
no reasonable doubt to resolve in the Veteran's favor.  38 
U.S.C.A. § 5107(b).

Governing Laws and Regulation with Analysis for PTSD 

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  A "clear" diagnosis of 
PTSD is no longer required.  Rather, a diagnosis of PTSD must 
be established in accordance with 38 C.F.R. § 4.125(a), which 
simply mandates that, for VA purposes, all mental disorder 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the Veteran engaged in combat).

If the VA determines the Veteran did not engage in combat 
with the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).

The Veteran has indicated that his PTSD is the result of a 
single non-combat stressor.  The Veteran has indicated that 
he was serving on board the USS Okinawa during the evacuation 
of Saigon in 1974.  See the Veteran's stressor statement 
dated June 2004.  He claims that during this time, in order 
to clear space for incoming evacuees, some helicopters were 
thrown off the ship.  One of the helicopters pushed him "off 
the flight deck and into the safety net," and that for a 
brief period the Veteran was trapped between the safety net 
and the helicopter, and that he feared for his life at that 
time.  However, the Veteran indicated that he was not injured 
in the incident, nor did he ever seek treatment.  See the 
Veteran's January 2006 hearing transcript pges. 3-7, 10-11, 
14.  The Veteran did not provide specific names of other 
people involved in the incident; furthermore, he indicated 
that the incident was never recorded.  Id. pg. 14.  The AOJ 
has not been able to obtain records to specifically confirm 
such an event either from the National Personnel Records 
Center (NPRC), the U.S. Army and Joint Services Records 
Research Center (JSRRC), or the National Archives.

The AOJ has obtained the Veteran's service personnel records 
(SPRs), which indicate that the Veteran was serving aboard 
the USS Okinawa from December 1974 to October 1975.  There is 
also an SPR dated in October 1975 indicating that the Veteran 
supervised the "landing and movement of helicopters and 
their movement about the flight deck," for the period from 
January 1975 to October 1975 on the USS Okinawa.  
Furthermore, the Veteran's SPRs contain a note of gratitude 
for the evacuation of Saigon from the US press corps dated 
May 1975.  Finally, independent research by the Board reveals 
records of an operation designated "Frequent Wind," wherein 
the USS Okinawa participated in the evacuation of people from 
Vietnam in April 1975.  Reports further indicate that 
helicopters were indeed ditched overboard.  However, there is 
no evidence in the Veteran's STRs, or SPRs of the specific 
incident alleged; or in fact, of anyone being trapped in the 
safety net.

Overall, the evidence of record does not demonstrate that the 
Veteran engaged in combat, such that the Veteran's lay 
testimony alone cannot be used to corroborate the occurrence 
of his alleged stressors.  Thus, the combat presumption in 
connection with PTSD is not for application.  38 C.F.R. § 
3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat Veterans).  

With regard to his alleged stressor, his stressor is either 
unverifiable or cannot be verified based on the information 
provided by the Veteran.  See 38 C.F.R. § 3.159(c)(2)(i) (in 
the case of records requested to corroborate a claimed 
stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records).  In such an instance, a 
credible buddy statement from a fellow soldier, or some other 
credible corroborating evidence, is required in order to 
corroborate the alleged stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  The Veteran has not submitted any buddy statement, 
or any other corroborating evidence to support his 
contention.  In this regard, corroborating evidence was 
requested by the AOJ in the aforementioned February 2007 
letter.  As such, without sufficient corroborating evidence 
of an in-service stressor, service connection for PTSD cannot 
be granted.  

However, even were the Veteran's in-service stressor to be 
conceded by the VA, there is no evidence of any treatment at 
any time for PTSD.  The Veteran has stated that he 
experiences nightmares and that he has trouble sleeping.  See 
the hearing transcript pges. 3, 9.  He has indicated that he 
has never been treated for any acquired psychiatric disorder, 
but he has received "sleeping pills" from his family 
doctor, but that these have only been prescribed for sleeping 
problems.  Id. pges. 9, 12.  Finally, the Veteran has 
indicated that he has to sleep alone due to his nightmares.  
Id. pg. 11.  There is no evidence presented that the Veteran 
has the requisite training or experience necessary to render 
him competent to diagnose himself with PTSD.  See Layno, at 
469; see also 38 C.F.R. § 3.159(a)(1).  The Veteran's STRs 
are negative for any treatment for PTSD during service, nor 
is there any evidence that the Veteran has received treatment 
for PTSD at any time.  Here, without any competent evidence 
that the Veteran currently experiences PTSD, or has ever 
received treatment for PTSD, service connection cannot be 
granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for PTSD.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.   



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


